DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 06/25/2019.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 13-15 recite “computer program product” and “computer readable medium” however since the specification does not provide proper antecedent basis for the claimed subject matter.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 13-15 are rejected under 35 U.S.C. 101 as not falling within one of the fourstatutory categories of invention. Supreme Court precedent (Diamond v. Diehr, 450 U.S. 175, 184 (1981 ); Parker v. Flook, 437 U.S. 584 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780, 787-788 (1876)), and recent Federal Circuit decisions (In re Bilski, 88 USPQ2d 1385 (Fed. Cir. 2008) indicate that a statutory "process" under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing. While the instant claim recites a series of steps or acts to be performed, the claim neither transforms underlying subject matter nor is positively tied to another statutory category that accomplishes the claimed method steps, and therefore does not qualify as a statutory process. The steps of receiving, determining, and establishing are not tied to any apparatus. 
Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (for example, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 13-15 as currently presented, are directed to an abstract idea (1) covering a series of mental steps or, in the alternative, (2) organizing information through mathematical correlations. 
Furthermore, the claim(s) does/do not include additional elements that are sufficiently to amount to significantly more than the judicial exception as classifying a sound environment that represents other beats, does not amount to significantly more.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrows et al. (U. S. Pat. App. Pub. No. – 2008/0187145).
	Regarding claims 10 and 13, Burrows et al. disclose a method for performing a hearing device assessment (Figs. 2 and 5), the method comprising: receiving, via the hearing device, a sound signal from a real life environment; modulating, via the hearing device, the received sound signals; providing, via a hearing aid device, the received sound signal to a user; providing, via the hearing aid device, the modulated sound signal to the user ([0010-0011]); and determining whether the user hears a difference between the received sound signal and the modulated sound signal based on receiving feedback from the user indicating the user heard a modulation difference ([0126-0137).
	Regarding claims 11 and 14, Burrows et al. further disclose the method, wherein modulating includes at least one of the following: modulated of an amplitude of the sound signal; modulation of center frequencies of the sound signal; and modulation of a phase difference; or any combination thereof ([0126-0137]).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using USPTO supplied web-based collaboration tools. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651